Exhibit 10.6

Vaxart, Inc.

Severance Benefit Plan

Participation Notice

To: David N. Taylor, M.D.

Date: June 6, 2018

Vaxart, Inc. (the “Company”) has adopted the Vaxart, Inc. Severance Benefit Plan
(the “Plan”). The Company is providing you this Participation Notice to inform
you that you have been designated as a Participant in the Plan. A copy of the
Plan document is attached to this Participation Notice. The terms and conditions
of your participation in the Plan are as set forth in the Plan and this
Participation Notice, which together constitute the Summary Plan Description for
the Plan.

Your Non-CiC Severance Period is 6 months.

Your CiC Severance Period is 12 months.  In addition to the amount equal to the
Participant’s Severance Base Pay payable pursuant to Section 4(c)(i) of the
Plan, the Participant will receive an amount equal to the product of (A) the
Participant’s target annual bonus (under the Company’s annual bonus plan or
program) calculated at 100% of target levels as specified in such Company bonus
plan or program as in effect immediately prior to the date of the Change in
Control and (B) a fraction, the numerator of which is the number of months of
the Participant’s employment during the calendar year in which the Change in
Control occurs and the denominator of which is twelve (12).

Please return to the Company’s head of Human Resources a copy of this
Participation Notice signed by you and retain a copy of this Participation
Notice, along with the Plan document, for your records.

 

Vaxart, Inc.

 /s/ WOUTER W. LATOUR, M.D.                               

(Signature)

Name: Wouter W. Latour, M.D.                                   

Title: President & Chief Executive Officer                   

 

Participant:

 /s/ DAVID N. TAYLOR, M.D.                                    

(Signature)

Name: David N. Taylor, M.D.                                      

Date: Chief Medical Officer                                         



 